DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-11 and 13-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "determining an estimated value of standpipe pressure of the inlet based on the hydraulics model and the measured surface backpressure value by integrating a pressure profile of the hydraulics model in a plurality of increments backward from the measured surface backpressure value of the outlet, down an annulus of the wellbore to the bottom hole assembly, up the drillstring, and to the inlet" in lines 10-15.  It is confusing how the word “backward” should be interpreted, since the word alone does not provide a relative direction with respect to the flow of the drilling fluid, and taken as a whole the word seems redundant relative to the described path of the pressure profile.  It appears that the word should either be changed to encompass a relative direction with respect to the flow of the drilling fluid, or removed as the plurality of increments of the pressure profile are adequately described in the claim.  Clarification is needed.
Claim 8 recites the limitation "wherein integrating the pressure profile of the hydraulics model in the plurality of increments backward from the measured surface backpressure value of the outlet to the inlet" in lines 1-3.  It appears that the limitation should be changed to “wherein integrating the pressure profile of the hydraulics model in the plurality of increments from the measured surface backpressure value of the outlet to the inlet”.
Claim 21 recites the limitation "integrate a pressure profile of the hydraulics model in a plurality of increments backward from the measured surface backpressure value of the outlet, down an annulus of the wellbore to a bottom hole assembly of a drillsting, up the drillstring, and to the inlet to determine an estimated value of standpipe pressure of the inlet based on the hydraulics model and the measured surface backpressure value" in lines 18-24.  It is confusing how the word “backward” should be interpreted, since the word alone does not provide a relative direction with respect to the flow of the drilling fluid, and taken as a whole the word seems redundant relative to the described path of the pressure profile.  It appears that the word should either be changed to encompass a relative direction with respect to the flow of the drilling fluid, or removed as the plurality of increments of the pressure profile are adequately described in the claim.  Clarification is needed.
Claims 2-6, 9-11 and 13-20 are rejected for being dependent upon a rejected base claim.
Allowable Subject Matter
Claims 1-6, 8-11 and 13-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant’s arguments, filed 08/11/2022, with respect to the prior art rejection of claims 1-6, 8-11 and 13-21 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW R BUCK/Primary Examiner, Art Unit 3679